Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject
Regarding Independent Claim 1, the primary prior art of record Yono et al. (US 2006/0205095 A1) disclose a glass material manufacturing method (Title: Method of producing barium-titanium-based oxide glass) comprising:
a melting step of placing a block of glass raw material on a forming surface of a forming die (sample 1 is placed in a vertically-extending through-hole of the gas levitation furnace 2, [0034], Fig 1), melting the block of glass raw material by irradiating the block of glass raw material with laser light (using the laser device 5, [0038], Fig 1) while jetting gas through a gas jet hole opening on the forming surface (the gas is injected upward from a nozzle…of the gas levitation furnace 2, [0034]), thus obtaining a molten glass (the sample was molten, [0038]), and then homogenizing the molten glass (sample 1 to measure being heated up to 730° C. and in a state after being heated up to 1280° C… a wide range of gentle peak peculiar to a glassy or vitreous material, [0034]); and a cooling step of cooling the molten glass (the sample was cooled, [0038]),
Yono et al. disclose the invention substantially as claimed; except wherein the irradiation with the laser light is started with the block of glass raw material in contact with the forming surface and the block of glass raw material is then levitated above the forming surface by the gas.
Moseler et al. (US 2005/0254254 A1) teach a block of glass raw material (a glass type B270…dividing the glass into gobs, [0089]) in contact with a forming surface of a forming die (molten in a melting oven, [0089]) and the block of glass raw material is then levitated above by gas (gob 58 is kept in floating condition on gas emitted by gas nozzles 54, Figs 9-10, [0089]).
However, none of the prior art of record (Yono et al. and Moseler et al.) teach “the block of glass raw material is then levitated above the forming surface by the gas” as claimed (Moseler et al. teach the gob been transferred onto a gas bed (see [0089]) instead of on the same “forming surface” as claimed); and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, Claim 1 are allowed.  
With respect to Claims 2-6, the dependency on Claim 1 makes them allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761